Exhibit 10.1

 

THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE
SECURITIES LAWS.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT
TO THE SECURITIES UNDER SUCH ACT AND APPLICABLE LAWS OR SOME OTHER EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND APPLICABLE LAWS OR AN OPINION
OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

 

XTERO DATACOM INC.

 

CONVERTIBLE PROMISSORY NOTE

 

$250,000

 

Vancouver, British Columbia

 

 

February 9, 2007

 

For valued received, Xtero Datacom Inc., a private British Columbia corporation
(the “Company”), the principal office of which is located at Unit 110, 998
Harbourside Drive, North Vancouver, British Columbia  V7P 3T2, hereby promises
to pay to Schmitt Industries, Inc., an Oregon corporation (the “Holder”), or its
registered assigns, the sum of Two Hundred Fifty Thousand Dollars (US $250,000),
so much thereof as may be advanced, or any unpaid accrued interest thereon, as
set forth below, to be computed on each advance from the date of its
disbursement, on the earlier to occur of (i) December 31, 2008, or (ii) when
declared due and payable by the Holder upon the occurrence of an Event of
Default (as defined below). Payment for all amounts due hereunder shall be made
by wire transfer to the Holder’s account or by mail to the registered address of
the Holder.

 

The following is a statement of the rights of the Holder of this Note and the
conditions to which this convertible promissory note (this “Note”) is subject:

 

1.                                       Definitions.  As used in this Note, the
following terms, unless the context otherwise requires, have the following
meanings:

 

(i)  “Company” includes any person or entity that shall succeed to or assume the
obligations of the Company under this Note.

 

(ii)  “Holder” shall mean any person or entity that shall at the time be the
registered holder of this Note.

 

2.                                       Borrowing and Repayment.

 

2.1                                 Borrowing.  The Company may from time to
time during the term of this Note borrow from Holder specific sums of money, up
to and including a total of US $250,000, in

 

1

--------------------------------------------------------------------------------


 

accordance with the accomplishment of certain milestones as set forth in
Exhibit A attached hereto.

 

2.2                                 Repayment.  All payments shall be made in
lawful money of the United States of America at the principal office of the
Holder, or at such other place or account as the Holder hereof may from time to
time designate in writing to the Company.  Payment shall be credited first to
Costs (as defined below), if any, then to accrued interest due and payable, and
the remainder applied to principal.  Prepayment of principal, together with
accrued interest, may not be made without Holder’s written consent prior to
July 1, 2007.  If the Holder does not give notice that it intends to exercise
its exclusive right to negotiate as provided for under Section 12 hereof by
July 1, 2007, then the Company may prepay all or part of the principal amount
and accrued interest at any time after July 1, 2007.  If the Holder gives notice
of its intent to negotiate under Section 12 by July 1, 2007, then prepayment of
the principal, together with accrued interest, may not be made without the
Holder’s written consent prior to September 1, 2007 or such other date as may be
mutually agreed to.  The Company hereby waives demand, notice, presentment,
protest and notice of dishonor.

 

3.                                       Security.  This Note is secured under
the Pledge and Guaranty Agreement (the “Pledge and Guaranty Agreement”) relating
to 1,500,000 shares of fully paid and nonassessable shares of common stock of
the Company (the “Common Stock”), among the Holder and certain shareholders of
the Company of even date herewith and attached hereto as Exhibit B.  These
shareholders are guarantying the obligations of the Company hereunder only to
the extent of the shares pledged as collateral under the Pledge and Guaranty
Agreement.

 

4.                                       Indemnity; Costs, Expenses and
Attorneys’ Fees.  The Company shall indemnify and hold Holder harmless from
loss, cost, liability and legal or other expense, including attorney’s fees of
Holder’s counsel, which Holder may directly or indirectly suffer or incur by
reason of the failure of the Company to perform any of its obligations under
this Note, any agreement executed in connection herewith or therewith any grant
of or exercise of remedies with respect to any collateral at any time securing
any obligations evidenced by this Note, or any agreement executed in connection
herewith (collectively, “Costs”).

 

5.                                       Interest.

 

5.1                                 On December 31, 2007 and December 31, 2008,
the Company shall pay interest at the rate of eight percent (8%) per annum (the
“Initial Interest Rate”) on the principal of this Note outstanding during the
period beginning on the date of the advance or advances of principal and ending
on the date that the principal amount of this Note becomes due and payable.  If
the principal amount of this Note is not paid in full when such amount becomes
due and payable, interest at the Initial Interest Rate plus three percent (3%)
shall continue to accrue on the balance of any unpaid principal until such
balance is paid.

 

5.2                                 The Holder shall have the option to receive
the payment of accrued interest in cash or in Common Stock.  If the Holder
elects by giving written notice to the Company to have the accrued interest
converted into Common Stock, the number of Conversion Shares (as defined in
Section 7.1) into which the accrued interest is converted shall be

 

2

--------------------------------------------------------------------------------


 

determined by dividing the accrued interest to the date of conversion by the
Conversion Price (as defined in Section 7.1) in effect at the time of
conversion.  The initial Conversion Price shall be equal to Cdn $0.25.  The
procedure for conversion of unpaid accrued interest into shares of Common Stock
shall be governed in general by the provisions of Section 7.2 hereof to the
extent applicable.

 

6.                                       Events of Default.  If any of the
events specified in this Section 6 shall occur (herein individually referred to
as an “Event of Default”), the Holder may, so long as such condition exists,
declare the entire principal and unpaid accrued interest hereon immediately due
and payable, by notice in writing to the Company:

 

(i)  Default in the payment of the principal and unpaid accrued interest of this
Note when due and payable if such default is not cured by the Company within ten
(10) days after the Holder has given the Company written notice of such default;

 

(ii)  Any breach by the Company of any representation, warranty, or covenant in
this Note; provided, that, in the event of any such breach, to the extent such
breach is susceptible to cure, such breach shall not have been cured by the
Company within twenty (20) days after the earlier to occur of (a) written notice
to the Company of such breach, and (b) the Company’s knowledge of such breach;

 

(iii)  If the Company becomes insolvent, makes any assignment in bankruptcy or
makes any other assignment for the benefit of creditors, makes any proposal
under the Bankruptcy and Insolvency Act (Canada) or any comparable law, seeks
relief under the Companies’ Creditors Arrangement Act (Canada), the Winding Up
Act (Canada) or any other bankruptcy, insolvency or analogous law, is adjudged
bankrupt, files a petition or proposal to take advantage of any act of
insolvency, consents to or acquiesces in the appointment of a trustee, receiver,
receiver and manager, interim receiver, custodian, sequestrator or other person
with similar powers of itself or of all or any substantial portion of its
assets, or files a petition or otherwise commences any proceeding seeking any
reorganization, arrangement, composition or readjustment under any applicable
bankruptcy, insolvency, moratorium, reorganization or other similar law
affecting creditors’ rights or consents to, or acquiesces in, the filing of such
a petition; or

 

(iv)  If, within sixty (60) days after the commencement of an action against the
Company (and service of process in connection therewith on the Company) seeking
any bankruptcy, insolvency, reorganization, liquidation, dissolution or similar
relief under any present or future statute, law or regulation, such action shall
not have been resolved in favor of the Company or all orders or proceedings
thereunder affecting the operations or the business of the Company stayed, or if
the stay of any such order or proceeding shall thereafter be set aside, or if,
within sixty (60) days after the appointment without the consent or acquiescence
of the Company of any trustee, receiver or liquidator of the Company or of all
or any substantial part of the properties of the Company, such appointment shall
not have been vacated.

 

3

--------------------------------------------------------------------------------


 

7.                                       Conversion

 

7.1                                 Voluntary Conversion.  In addition to the
right of the Holder, at its option, to convert accrued interest into shares of
Common Stock pursuant to Section 5.2 hereof, the Holder has the right, at its
option, at any time prior to payment in full of the principal balance of this
Note, to convert this Note (including principal and accrued interest to the date
of conversion) in accordance with the provisions of Section 7.2 hereof, in whole
or in part, into shares of Common Stock.  The number of shares of Common Stock
into which this Note may be converted (“Conversion Shares”) shall be determined
by dividing the aggregate principal amount together with all accrued but unpaid
interest to the date of conversion by the Conversion Price (as defined below) in
effect at the time of such conversion.  The initial Conversion Price shall be
equal to Cdn $0.25.  If an Event of Default has occurred, the Holder may, so
long as the Event of Default has not been cured, convert this Note (including
principal and accrued interest to the date of conversion) in accordance with the
provisions of this Section 7.1 and Section 7.2 hereof, provided, however, the
Conversion Price shall be equal to Cdn $0.10, subject to adjustments pursuant to
Section 8 hereof.

 

7.2                                 Conversion Procedure.

 

7.2.1                        Notice of Conversion Pursuant to Section 7.1.
 Before the Holder shall be entitled to convert this Note into shares of Common
Stock, it shall surrender this Note at the office of the Company and shall give
written notice by mail, postage prepaid, to the Company at its principal
corporate office, of the election to convert the same pursuant to Section 7.1,
and shall state therein the name or names in which the certificate or
certificates for shares of Common Stock are to be issued.  The Company shall, as
soon as practicable thereafter, issue and deliver at such office to the Holder a
certificate or certificates for the number of shares of Common Stock to which
the Holder shall be entitled as aforesaid. Such conversion shall be deemed to
have been made immediately prior to the close of business on the date of such
surrender of this Note, and the person or persons entitled to receive the shares
of Common Stock issuable upon such conversion shall be treated for all purposes
as the record holder or holders of such shares of Common Stock as of such date.

 

7.2.2                        Mechanics and Effect of Conversion.  No fractional
shares of Common Stock shall be issued upon conversion of this Note. In lieu of
the Company issuing any fractional shares to the Holder upon the conversion of
this Note, the Company shall pay to the Holder the amount of outstanding
principal that is not so converted, such payment to be in the form as provided
below. Upon the conversion of this Note pursuant to Section 7.1 above, the
Holder shall surrender this Note, duly endorsed, at the principal office of the
Company. At its expense, the Company shall, as soon as practicable thereafter,
issue and deliver to the Holder at such principal office a certificate or
certificates for the number of shares of such Common Stock to which the Holder
shall be entitled upon such conversion (bearing such legends as are required by
applicable securities laws in the opinion of counsel to the Company), together
with any other securities and property to which the Holder is entitled upon such
conversion under the terms of this Note, including a check payable to the Holder
for any cash amounts payable as described above. In the event of any conversion
of this Note pursuant to Section 7.1 above, such conversion shall be deemed to
have been made immediately prior to the closing of the issuance and sale of such
Common Stock and on and after such date the Holder entitled to receive the
shares of such Common Stock issuable upon such conversion shall be treated for
all purpose as

 

4

--------------------------------------------------------------------------------


 

the record Holder of such shares.  Upon conversion of this Note, the Company
shall be obligated to pay the Holder, within ten (10) days after the date of
such conversion, any interest accrued and unpaid or unconverted to and including
the date of such conversion.

 

8.                                       Conversion Price Adjustments.

 

8.1                                 Adjustments for Stock Splits and
Subdivisions.  If the Company should at any time or from time to time after the
date of issuance hereof fix a record date for the effectuation of a split or
subdivision of the outstanding shares of Common Stock or the determination of
holders of Common Stock entitled to receive a dividend or other distribution
payable in additional shares of Common Stock or other securities or rights
convertible into, or entitling the holder thereof to receive directly or
indirectly, additional shares of Common Stock (hereinafter referred to as
“Common Stock Equivalents”) without payment of any consideration by such holder
for the additional shares of Common Stock or the Common Stock Equivalents
(including the additional shares of Common Stock issuable upon conversion or
exercise thereof), then, as of such record date (or the date of such dividend
distribution, split or subdivision if no record date is fixed), the Conversion
Price of this Note shall be appropriately decreased so that the number of shares
of Common Stock issuable upon conversion of this Note shall be increased in
proportion to such increase of outstanding shares.

 

8.2                                 Adjustments for Reverse Stock Splits.  If
the number of shares of Common Stock outstanding at any time after the date
hereof is decreased by a combination of the outstanding shares of Common Stock,
then, following the record date of such combination, the Conversion Price for
this Note shall be appropriately increased so that the number of shares of
Common Stock issuable on conversion hereof shall be decreased in proportion to
such decrease in outstanding shares.

 

8.3                                 Notices of Record Date, etc.  The Company
will mail to the Holder at least ten (10) days prior to the earliest date
specified therein, a notice specifying (i) the record date for the purpose of
dividends, distributions or rights as described in Section 8.3.1, and the amount
and character of such dividend, distribution or right; and (ii) the date on
which any reorganization, reclassification, transfer, consolidation, merger,
dissolution, liquidation or winding up as described in Section 8.3.2 or 8.3.3,
as the case may be, is expected to become effective and the record date for
determining stockholders entitled to vote thereon, upon the occurrence of the
following events (as applicable):

 

8.3.1                        Any taking by the Company of a record of the
holders of any class of securities of the Company for the purpose of determining
the holders thereof who are entitled to receive any dividend (other than a cash
dividend payable out of earned surplus at the same rate as that of the last such
cash dividend theretofore paid) or other distribution, or any right to subscribe
for, purchase or otherwise acquire any shares of stock of any class or any other
securities or property, or to receive any other right;

 

8.3.2                        Any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company or any
transfer of all or substantially all of the assets of the Company to any other
person or any consolidation or merger involving the

 

5

--------------------------------------------------------------------------------


 

Company; or

 

8.3.3                        Any voluntary or involuntary dissolution,
liquidation or winding up of the Company.

 

8.4                                 Reservation of Stock Issuable Upon
Conversion.  The Company shall at all times reserve and keep available out of
its authorized but unissued shares of Common Stock solely for the purpose of
effecting the conversion of the Note such number of its shares of Common Stock
as shall from time to time be sufficient to effect the conversion of the Note;
and if at any time the number of authorized but unissued shares of Common Stock
shall not be sufficient to effect the conversion of the entire outstanding
principal amount of this Note, in addition to such other remedies as shall be
available to the Holder, the Company will use its best efforts to take such
corporate action as may, in the opinion of its counsel, be necessary to increase
its authorized but unissued shares of Common Stock to such number of shares as
shall be sufficient for such purposes.

 

9.                                       Representations and Warranties of the
Company.  The Company hereby represents and warrants to the Holder that:

 

9.1           Organization, Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the province of British Columbia and has all requisite corporate power and
authority to carry on its business as now conducted.  The Company is duly
qualified to transact business and is in good standing in each jurisdiction in
which the failure to so qualify would have a material adverse effect on its
business or properties.

 

9.2                                 Capitalization and Voting Rights.

 

(a)                                  The authorized capital of the Company
consists solely of 100,000,000 Class “A” Voting Common Shares without par value
and 50,000,000 Class “B” Non-Voting Preferred Shares with a par value of Cdn
$1.00 each.

 

(b)                                 The outstanding shares of capital stock of
the Company are owned by the shareholders and in the numbers specified in
Exhibit C hereto.

 

(c)                                  The outstanding shares of capital stock of
the Company are all duly and validly authorized and issued, fully paid and
nonassessable, and were issued in accordance with the registration or
qualification provisions of applicable securities laws or pursuant to valid
exemptions therefrom.

 

(d)                                 Except for the conversion privileges of this
Note, there are not outstanding any options, warrants, rights (including
conversion or preemptive rights) or agreements for the purchase or acquisition
from the Company of any shares of its capital stock except for those common
shares to be issued upon conversion of debt to common shares and other financial
obligations to those individuals or companies specified in Exhibit C hereto. 
The Company is not a party or subject to any agreement or understanding, and, to
the best of the

 

6

--------------------------------------------------------------------------------


 

Company’s knowledge, there is no agreement or understanding between any persons
and/or entities, that affects or relates to the voting or giving of written
consents with respect to any security or by a director of the Company except for
those common shares to be issued upon conversion of debt to common shares and
other financial obligations to those individuals or companies specified in
Exhibit C hereto.

 

9.3                                 Subsidiaries.  The Company does not own or
control, directly or indirectly, any interest in any other corporation,
association, or other business entity. The Company is not a participant in any
joint venture, partnership, or similar arrangement.

 

9.4                                 Authorization.  All corporate action on the
part of the Company, its officers, directors and shareholders necessary for the
authorization, execution and delivery of this Note, the performance of all
obligations of the Company hereunder, and the authorization, issuance (or
reservation for issuance), sale and delivery of this Note and the Common Stock
issuable upon conversion of this Note has been taken, and this Note constitutes
the valid and legally binding obligation of the Company, enforceable in
accordance with its terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors’ rights generally, and (ii) as limited by
laws relating to the availability of specific performance, injunctive relief, or
other equitable remedies.

 

9.5                                 Valid Issuance of Common Stock.  The Common
Stock issuable upon conversion of this Note has been duly and validly reserved
for issuance and, upon issuance, will be duly and validly issued, fully paid,
and nonassessable and will be free of restrictions on transfer other than
restrictions on transfer under this Note, the Constating Documents (as defined
below) and under applicable securities laws.

 

9.6                                 Governmental Consents.  No consent,
approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, provincial or local
governmental authority on the part of the Company is required in connection with
the consummation of the transactions contemplated by this Note.

 

9.7                                 Offering.  Subject in part to the truth and
accuracy of the Holder’s representations set forth in Section 10 of this
Agreement, the issuance of this Note is exempt from the registration
requirements of any applicable securities laws, and neither the Company nor any
authorized agent acting on its behalf will take any action hereafter that would
cause the loss of such exemption.

 

9.8                                 Litigation.  There is no action, suit,
proceeding or investigation pending or, to the Company’s knowledge, currently
threatened against the Company that questions the validity of this Note, or the
right of the Company to enter into this Note, or to consummate the transactions
contemplated hereby, or that might result, either individually or in the
aggregate, in any material adverse changes in the assets, condition, affairs or
prospects of the Company, financially or otherwise, or any change in the current
equity ownership of the Company.  The Company is not a party to the provisions
of any order, writ, injunction, judgment or decree of any court or government
agency or instrumentality.  There is no action, suit, proceeding or

 

7

--------------------------------------------------------------------------------


 

investigation by the Company currently pending or that the Company intends to
initiate.

 

9.9                                 Patents and Trademarks.  To its knowledge,
the Company has sufficient title and ownership of or licenses to all patents,
trademarks, service marks, trade names, copyrights, trade secrets, information,
proprietary rights and processes necessary for its business as now conducted
without any conflict with or infringement of the rights of others, except for
such items as have yet to be conceived or developed or that are expected to be
available for licensing on reasonable terms from third parties. The Company has
not received any communications alleging that the Company has violated or, by
conducting its business as proposed, would violate any of the patents,
trademarks, service marks, trade names, copyrights or trade secrets or other
proprietary rights of any other person or entity. The Company is not aware that
any of its employees is obligated under any contract (including licenses,
covenants or commitments of any nature) or other agreement, or subject to any
judgment, decree or order of any court or administrative agency, that would
interfere with the use of his or her best efforts to promote the interests of
the Company or that would conflict with the Company’s business as proposed to be
conducted. Neither the execution nor delivery of this Note, nor the carrying on
of the Company’s business by the employees of the Company, will, to the
Company’s knowledge, conflict with or result in a breach of the terms,
conditions or provisions of, or constitute a default under, any contract,
covenant or instrument under which any of such employees is now obligated.

 

9.10                           Compliance With Other Instruments.  The Company
is not in violation or default of any provision of its articles or bylaws (the
“Constating Documents”), or of any instrument, judgment, order, writ, decree or
contract to which it is a party or by which it is bound, or, to the best of its
knowledge, of any provision of any statute, rule or regulation applicable to the
Company. The execution, delivery and performance of this Note, and the
consummation of the transactions contemplated hereby, will not result in any
such violation or be in conflict with or constitute, with or without the passage
of time and giving of notice, either a default under any such provision,
instrument, judgment, order, writ, decree or contract or an event that results
in the creation of any lien, charge or encumbrance upon any assets of the
Company or the suspension, revocation, impairment, forfeiture, or nonrenewal of
any material permit, license, authorization, or approval applicable to the
Company, its business or operations or any of its assets or properties.

 

9.11                           Agreements; Action.

 

9.11.1                  There are no agreements, understandings or proposed
transactions between the Company and any of its officers, directors, affiliates,
or any affiliate thereof.

 

9.11.2                  There are no agreements, understandings, instruments,
contracts, proposed transactions, judgments, orders, writs or decrees to which
the Company is a party or by which it is bound that may involve (i) obligations
(contingent or otherwise) of, or payments to the Company in excess of Cdn
$10,000, or (ii) the license of any patent, copyright, trade secret or other
proprietary right to or from the Company, or (iii) provisions restricting or
affecting the development, manufacture or distribution of the Company’s products
or services.

 

8

--------------------------------------------------------------------------------


 

9.11.3                  The Company has not (i) declared or paid any dividends
or authorized or made any distribution upon or with respect to any class or
series of its capital stock, (ii) except as disclosed in writing to the Holder,
incurred any indebtedness for money borrowed or any other liabilities
individually in excess of Cdn $1,000 or, in the case of indebtedness and/or
liabilities individually less than Cdn $1,000, in excess of Cdn $2,000 in the
aggregate, (iii) made any loans or advances to any person, other than ordinary
advances for travel expenses, or (iv) sold, exchanged or otherwise disposed of
any of its assets or rights.

 

9.11.4                  The Company is not a party to and is not bound by any
contract, agreement or instrument, or subject to any restriction under the
Constating Documents that adversely affects its business as now conducted or as
proposed to be conducted, its properties or its financial condition.

 

9.12                           Permits.  The Company has all franchises,
permits, licenses, and any similar authority necessary for the conduct of its
business as now being conducted by it, the lack of which could materially and
adversely affect the business, properties, prospects, or financial condition of
the Company, and the Company believes it can obtain, without undue burden or
expense, any similar authority for the conduct of its business as planned to be
conducted. The Company is not in default in any material respect under any of
such franchises, permits, licenses, or other similar authority.

 

9.13                           Environmental and Safety Laws.  To the best of
its knowledge, the Company is not in violation of any applicable statute, law or
regulation relating to the environment or occupational health and safety, and to
the best of its knowledge, no material expenditures are or will be required in
order to comply with any such existing statute, law or regulation.

 

9.14                           Registration Rights.  The Company has not granted
or agreed to grant any registration rights, including piggyback rights, to any
person or entity.

 

9.15                           Corporate Documents.  The Constating Documents of
the Company are in the form previously provided to the Holder.

 

9.16                           Title to Property and Assets.  The Company owns
its property and assets free and clear of all mortgages, liens, loans and
encumbrances.  With respect to the property and assets it leases, the Company is
in compliance with such leases and, to the best of its knowledge, holds a valid
leasehold interest free of any liens, claims or encumbrances.

 

9.17                           Minute Books.  The minute books of the Company
provided to the Holder contain a complete summary of all meetings of directors
and shareholders since the time of incorporation and reflect all transactions
referred to in such minutes accurately in all material respects.

 

9.18                           Financial Statements.  Promptly upon their
availability, the Company agrees to deliver to the Holder its unaudited
financial statements (balance sheet and profit and loss statement and, if
prepared, statement of stockholders’ equity and statement of cash flows

 

9

--------------------------------------------------------------------------------


 

including notes thereto) at December 31, 2006 and for the nine months then ended
and at March 31, 2007 and for the fiscal year then ended (collectively, the
“Financial Statements”).  The Financial Statements have been prepared in
accordance with Canadian generally accepted accounting principles (“Canadian
GAAP”) applied on a consistent basis throughout the periods indicated and with
each other, except that unaudited Financial Statements may not contain all
footnotes required by generally accepted accounting principles.  The Financial
Statements fairly present the financial condition and operating results of the
Company as of the dates, and for the periods, indicated therein, subject to
normal year-end adjustments. Except as set forth in the Financial Statements,
the Company has no material liabilities, contingent or otherwise, other than
(i) liabilities incurred in the ordinary course of business subsequent to
December 31, 2006 and (ii) obligations under contracts and commitments incurred
in the ordinary course of business and not required under  Canadian GAAP to be
reflected in the Financial Statements, which, in both cases, individually or in
the aggregate, are not material to the financial condition or operating results
of the Company.

 

10.                                 Representations and Warranties of the
Holder.  The Holder hereby represents and warrants that:

 

10.1                           Authorization.  The Holder has full power and
authority to enter into this Note, and the Note constitutes its valid and
legally binding obligation, enforceable in accordance with its terms except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
and other laws of general application affecting enforcement of creditors’ rights
generally, and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

 

10.2                           Purchase Entirely for Own Account.  This Note is
made with the Holder in reliance upon the Holder’s representation to the Company
that this Note and the Common Stock issuable upon conversion thereof
(collectively, the “Securities”) will be acquired for investment for the
Holder’s own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and that the Holder has no present
intention of selling, granting any participation in, or otherwise distributing
the same.  By executing this Note, the Holder further represents that it is
purchasing the Note and the Securities, if any, as principal and it does not
have any contract, undertaking, agreement or arrangement with any person to
sell, transfer or grant participations to such person or to any third person,
with respect to any of the Securities.

 

10.3                           Disclosure of Information.  The Holder believes
it has received all the information it considers necessary or appropriate for
deciding whether to purchase this Note.  The Holder further represents that it
has had an opportunity to ask questions and receive answers from the Company
regarding the terms and conditions of the offering of this Note and the
business, properties, prospects and financial condition of the Company.

 

10.4                           Investment Experience.  The Holder acknowledges
that it is able to fend for itself, can bear the economic risk of its
investment, and has such knowledge and experience in financial or business
matters that it is capable of evaluating the merits and risks of the investment
in this Note.  The Holder also represents it has not been organized for the
purpose of acquiring this Note.

 

10

--------------------------------------------------------------------------------


 

10.5                           U.S. Securities Exemption - Accredited Investor. 
The Holder is an “accredited investor” within the meaning of U.S. Securities and
Exchange Commission (“SEC”) Rule 501 of Regulation D, as presently in effect.

 

10.6                           Canadian Securities Exemption - Accredited
Investor. The Holder is an “accredited investor” as defined in National
Instrument 45-106 – Prospectus and Registration Exemptions (“NI 45–106”) such
that one or more of the categories set forth in Exhibit D correctly and in all
respects describes it, and the Holder has so indicated by checking the box
opposite each category on such Exhibit D which so describes it and the Holder
acknowledges that by signing this Note it is certifying that the statements made
by checking the appropriate accredited investor categories are true and correct
and it was not created or formed or used solely for the purpose of purchasing or
holding the Note as an “accredited investor” as described in paragraph (m) of
the definition of “accredited investor” as set forth in NI 45-106.

 

10.7                           Restricted Securities.  The Holder understands
that the Securities it is purchasing are characterized as “restricted
securities” under the applicable Canadian and U.S. securities laws inasmuch as
they are being acquired from the Company in a transaction not involving a public
offering and that under such laws and applicable regulations such securities may
be resold without registration under applicable securities laws, only in certain
limited circumstances.

 

10.8                           Legends.  The Holder understands that the
certificates evidencing the Securities may bear one or more legends, including
one in substantially the following form:

 

“These securities have not been registered under the Securities Act of 1933, as
amended. They may not be sold, offered for sale, pledged or hypothecated in the
absence of a registration statement in effect with respect to the securities
under such Act or an opinion of counsel satisfactory to the Company that such
registration is not required or unless sold pursuant to a valid exemption of
such Act.”

 

11.                                 Covenants of the Company.  The Company
hereby covenants and agrees, so long as this Note remains unpaid or the Holder
owns Common Stock, as follows:

 

11.1                           Basic Financial Information.  The Company will
furnish the following reports to the Holder:

 

11.1.1                  As soon as practicable after the end of each fiscal year
of the Company, and in any event within ninety (90) days thereafter, a
consolidated balance sheet of the Company and its subsidiaries, if any, as at
the end of such fiscal year, and consolidated statements of income and cash
flows of the Company and its subsidiaries, if any, for such year, prepared in
accordance with Canadian GAAP consistently applied.

 

11.1.2                  As soon as practical after the end of each month and in
any event within fifteen (15) days thereafter, a consolidated balance sheet of
the Company and its subsidiaries, if any, as at the end of such month and
consolidated statements of income and cash

 

11

--------------------------------------------------------------------------------


 

flows of the Company and its subsidiaries, for each month and for the current
fiscal year of the Company to date, all subject to normal year-end accounting
adjustments, prepared in accordance with Canadian GAAP consistently applied.

 

11.2                           Compliance with Requirements of Government
Authorities.  The Company and its subsidiaries shall duly observe and conform to
all valid requirements of governmental authorities relating to the conduct of
their respective businesses or to their respective properties or assets.

 

11.3                           Maintenance of Corporate Existence, etc.  The
Company shall maintain in full force and effect its corporate existence, rights
and franchises and all licenses and other rights in or to use patents,
processes, licenses, trademarks, trade names or copyrights owned or possessed by
it or any subsidiary and deemed by the Company to be necessary to the conduct of
their respective businesses.

 

11.4                           Indebtedness.  The Company shall not, without the
prior approval of the Holder, incur any indebtedness in excess of Cdn $50,000,
other than trade credit, bank financing or convertible debt incurred for
financing business operations, each incurred in the ordinary course of business,
but only so long as this Note remains unpaid (without regard to whether the
Holder owns Common Stock).

 

11.5                           Use of Loan Proceeds.  The money advanced by the
Holder to the Company pursuant to this Note shall be used by the Company for
general operations, working capital and prosecution of patents, all as agreed to
in advance by the Holder.

 

11.6                           Issuance of Additional Shares.  The Company shall
not, without the Holder’s prior written consent, issue, other than to
unaffiliated third parties at arm’s length, any shares of Common Stock at a
price less than Cdn $0.25 per share so long as any principal or interest accrued
on this Note remains unpaid.

 

11.7                           Termination of Covenants.  The covenants set
forth in this Section 11 shall terminate and be of no further force and effect
after the closing of the first sale of Common Stock of the Company to the public
effected pursuant to a registration statement declared effective by the SEC or
pursuant to a prospectus receipted by applicable Canadian regulatory
authorities.

 

12.                                 Exclusive Right to Negotiate.  The Company
and the Holder acknowledge that it is contemplated that field testing of the
Company’s product will be conducted during the period from April to May 2007,
with the goal of determining its commercial viability.  The Company agrees to
disclose to the Holder the results of the testing promptly as they become
available.  The Holder shall have a period of 30 days after the final results of
the testing are disclosed to the Holder to notify the Company that it intends to
negotiate with the Company regarding the financing and commercialization of the
Xtero product.  Following the giving of such notice by the Holder, the Holder
shall have the exclusive right for a period of 90 days after the final results
of the testing are disclosed to the Holder to negotiate with the Company
regarding the financing and commercialization of the Xtero product, including
but not limited to alternatives such as a joint venture and/or equity funding,
provided that such period shall expire on September 1, 2007. 

 

12

--------------------------------------------------------------------------------


 

The Company and the Holder agree to conduct any such negotiations in good faith
and agree that the period during which the Holder has the exclusive right to
negotiate with the Company may be extended by mutual agreement of the Company
and the Holder.

 

13.                                 Assignment.  Subject to the restrictions on
transfer described in Section 15 below, the rights and obligations of the
Company and the Holder shall be binding upon and benefit the successors,
assigns, heirs, administrators and transferees of the parties.

 

14.                                 Waiver and Amendment.  Any provision of this
Note may be amended, waived or modified only upon the written agreement of the
Company and the Holder.

 

15.                                 Transfer of Note or Securities Issuable on
Conversion Hereof.  With respect to any offer, sale or other disposition of this
Note or securities into which such Note may be converted, the Holder will give
written notice to the Company prior thereto, describing briefly the manner
thereof, together with a written opinion of the Holder’s counsel, to the effect
that such offer, sale or other distribution may be effected without registration
or qualification (under any law then in effect).  Promptly upon receiving such
written notice and reasonably satisfactory opinion, if so requested, the
Company, as promptly as practicable, shall notify the Holder that it may sell or
otherwise dispose of this Note or such securities, all in accordance with the
terms of the notice delivered to the Company.  Each Note thus transferred and
each certificate representing the securities thus transferred shall bear a
legend as to the applicable restrictions on transferability in order to ensure
compliance with all applicable securities laws, unless in the opinion of counsel
for the Company such legend is not required.  The Company may issue stop
transfer instructions to its transfer agent in connection with such
restrictions.

 

16.                                 Notices.  All notices required or permitted
hereunder shall be in writing and shall be deemed effectively given (a) upon
personal delivery to the party to be notified; (b) when sent by confirmed telex
or facsimile if sent during normal business hours of the recipient; if not, then
on the next business day; (c) five days (5) after having been sent by registered
or certified mail, return receipt requested, postage prepaid; or (d) one (1) day
after deposit with an overnight courier, specifying next-day delivery, with
written verification of receipt. All communications shall be sent to the party
at the address as set forth herein or at such other address as such party may
designate by ten (10) days advance written notice to the other party hereto.

 

17.                                 No Stockholder Rights.  Nothing contained in
this Note shall be construed as conferring upon the Holder or any other person
the right to vote or to consent or to receive notice as a stockholder in respect
of meetings of stockholders for the election of directors of the Company or any
other matters or any rights whatsoever as a stockholder of the Company; and no
dividends or interest shall be payable or accrued in respect of this Note or the
interest represented hereby or the Conversion Shares obtainable hereunder until,
and only to the extent that, this Note shall have been converted.

 

18.                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Oregon,
excluding that body of law relating to conflict of laws.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Note to be issued this 9th day
of February, 2007.

 

 

XTERO DATACOM INC.

 

 

 

 

 

By:

     /s/

 

 

 

 David S. Peachey, President

 

 

Acknowledged and Agreed to:

 

SCHMITT INDUSTRIES, INC.

 

 

By:

     /s/

 

 

Wayne A. Case, President

 

February 12, 2007

 

 

 

 

Address:

 

 

2765 NW Nicolai Street

Portland, Oregon 97210

 

14

--------------------------------------------------------------------------------


 

NOTICE OF CONVERSION

 

(To Be Signed Only Upon Conversion of Note)

 

To:

Xtero Datacom Inc.

 

Suite 2000, 1066 West Hastings Street

 

Vancouver, British Columbia V6E 3X2

 

The undersigned, the holder of the foregoing Note, hereby surrenders such Note
for conversion into shares of Common Stock of Xtero Datacom Inc., to the extent
of $                       unpaid principal amount of such Note, and requests
that the certificate for such shares be issued in the name of, and delivered to,
Schmitt Industries, Inc., whose address is 2765 NW Nicolai Street, Portland,
Oregon 97210.

 

 

Dated:                                       , 200  

 

 

 

 

Schmitt Industries, Inc.

 

 

 

 

 

By:

 

 

 

 

 

 

 

Its:

 

 

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A

 

MILESTONES AND ADVANCES

 

1.                                       First Advance:  $125,000 US Dollars to
be made by the Holder to the Company concurrently with the execution of the
Note.

 

2.                                       Milestones for Further Advances:

 

a.                                       25 Beta units completed and ready for
shipment by February 10, 2007.

 

b.                                      Finalization of all Beta sites by
February 15, 2007.

 

c.                                       Install 25 Beta units by February 28,
2007.

 

d.                                      If the Milestones set forth in sections
2 (a) to (c) are accomplished then upon the delivery of written notice by the
Company to the Holder, the Holder will advance an additional $75,000 US Dollars
to the Company by March 15, 2007.

 

e.                                       The delivery of a written report by the
Company to the Holder by May 31, 2007 regarding the operational results of the
performance of the 25 Beta units in the field for a 60 to 90 day period.

 

f.                                         If the milestone set forth in section
2(e) is accomplished then upon the delivery of written notice by the Company to
the Holder, the Holder will advance an additional $50,000 US Dollars to the
Company by June 15, 2007.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PLEDGE AND GUARANTY AGREEMENT

 

This PLEDGE AND GUARANTY AGREEMENT (this “Agreement”), dated as of February 9,
2007, is among David S. Peachey and Trevor Nelson (the “Pledgors”) and Schmitt
Industries, Inc., an Oregon corporation (the “Secured Party”).

 

RECITALS

 

A.                                   Xtero Datacom Inc., a private British
Columbia corporation (the “Company”) executed and delivered a promissory note of
even date to the Secured Party in the principal amount of US $250,000 (the
“Note”).

 

B.                                     The Pledgors wish to guaranty the
obligations of the Company under the Note but only to the extent of the
collateral identified in Section 1 below.

 

C.                                     The parties wish to enter into this
Agreement to secure payment of the Note.

 

AGREEMENT

 

The parties agree as follows:

 

SECTION 1.                                                        GUARANTY AND
GRANT OF SECURITY INTEREST

 

The Pledgors hereby guaranty the Obligations (as defined in Section 2 hereof)
and grant to the Secured Party a security interest in a total of 1,500,000
shares (the “Shares”) of the common stock of the Company and all proceeds of the
Shares, provided, however, that the guaranty set forth in this Section 1 is
limited to the Shares and is no recourse to the Shareholders.

 

SECTION 2.                                                        OBLIGATIONS

 

The obligations secured by this Agreement (the “Obligations”) are the
obligations of the Company in the Note and of the Pledgors in this Agreement,
including without limitation the obligation of the Company to make all payments
on the Note.

 

SECTION 3.                                                        DELIVERY OF
CERTIFICATES FOR SHARES

 

The Pledgors have delivered to the Secured Party stock certificates nos.       
evidencing the Shares (the “Certificates”), together with stock powers endorsed
in blank, to hold subject to the terms of this Agreement.

 

SECTION 4.                                                        CARE OF
CERTIFICATES

 

The Secured Party shall take reasonable care in the custody and preservation of
the

 

--------------------------------------------------------------------------------


 

Certificates.  On performance in full of all obligations secured by this
Agreement, the Secured Party shall deliver the Certificates to the Pledgors,
together with the stock power endorsed by the Pledgors in blank.

 

SECTION 5.                                                        PLEDGORS’
REPRESENTATIONS AND WARRANTIES

 

The Pledgors represent and warrant to the Secured Party that:

 

(a)                                  The Pledgors are the owner of the Shares,
free and clear of liens, encumbrances, or other matters that might affect title
to the Shares;

 

(b)                                 The authorized capital stock of the Company
consists of              shares of common stock, Cdn $           par value, of
which              Shares are outstanding, validly issued, fully paid, and
nonassessable; and

 

(c)                                  The Pledgors have full power to transfer
the Shares, and on that transfer, the transferee shall take title to the Shares,
free and clear of any claims, liens, encumbrances, or security interests,
through the Secured Party.

 

SECTION 6.                                                        COVENANTS OF
PLEDGORS WITH RESPECT TO SHARES

 

The Pledgors agree that:

 

(a)                                  The Pledgors shall not allow or grant any
other lien or security interest with respect to the Shares;

 

(b)                                 The Pledgors shall procure, execute, and
deliver from time to time any endorsements, assignments, financing statements,
and other writings deemed necessary or appropriate by the Secured Party to
perfect, maintain, and protect the Secured Party’s security interest in the
Shares and its priority; and

 

(c)                                  The Pledgors shall not transfer or attempt
to transfer, whether by sale, gift, or otherwise, any ownership interest in the
Shares without the Secured Party’s prior written approval.

 

SECTION 7.                                                        AUTHORIZED
ACTION BY SECURED PARTY; PROXY

 

The Pledgors irrevocably appoint the Secured Party as attorney-in-fact and grant
the Secured Party a proxy to do (but the Secured Party shall not be obligated
and shall incur no liability to the Pledgors or any third party for failure to
do so), after and during the continuance of an Event of Default (as defined in
Section 9), any act that the Pledgors are obligated by this Agreement to do and
to exercise the rights and powers that the Pledgors might exercise with respect
to the Shares.  With respect to voting the Shares, this section constitutes an
irrevocable appointment of a proxy, coupled with an interest, which shall
continue until all obligations secured under this Agreement are performed in
full.

 

--------------------------------------------------------------------------------


 

SECTION 8.                                                        VOTING SHARES;
CUSTODY OF CERTIFICATES

 

8.1                                 Subject to Section 6, as long as no Event of
Default has occurred, the Pledgors shall be entitled to vote the Shares.

 

8.2                                 If at any time or from time to time, with
respect to the Shares, the Pledgors receive or become entitled to receive any
dividend or any other distribution, whether in securities or other property, for
any reason, including, without limitation, liquidation, stock split, spin-off,
split-up, reclassification, combination of shares, or the like, or in the event
of any reorganization, consolidation, or merger, the Pledgors shall immediately
deliver to the Secured Party all such dividends or other distributions, in
pledge, as additional security under this Agreement. Notwithstanding the above,
the Pledgors may retain a cash dividend as long as no Event of Default exists. 
The Pledgors shall immediately notify the Company to deliver all such dividends
or distributions directly to the Secured Party.  The Secured Party may endorse,
in the name of the Secured Party or the Pledgors, any and all instruments by
which any payment on the obligations may be made and may take any action that
the Secured Party may deem appropriate from time to time, in the Secured Party’s
name or in the name of Pledgors, to enforce collection of the obligations. For
this purpose, the Pledgors appoint the Secured Party as their attorney-in-fact,
under a power coupled with an interest, with full power of substitution.

 

SECTION 9.                                                        EVENTS OF
DEFAULT

 

Any one or more of the following events constitutes an event of default (“Event
of Default”):

 

(a)                                  The failure by the Company to pay when due
any amount due under the Note or the failure of the Company to perform any other
obligation under the Note;

 

(b)                                 A breach of or the failure to perform any of
the terms of this Agreement, including, without limitation, the representations
and warranties contained in Section 5 and the covenants contained in Section 6;
or

 

(c)                                  The occurrence of a default under any
agreement of the Company evidencing an obligation of the Company for borrowed
money.

 

SECTION 10.                                                  REMEDIES ON DEFAULT

 

On the occurrence of any Event of Default, the Secured Party may, in its sole
discretion, with or without further notice to the Pledgors, and in addition to
all rights and remedies at law or in equity or otherwise:

 

(a)                                  Declare the entire balance of the Note
immediately due and payable;

 

(b)                                 Register in the Secured Party’s name any or
all of the Shares;

 

(c)                                  Exercise the Secured Party’s proxy rights
with respect to all or a portion of the

 

--------------------------------------------------------------------------------


 

Shares, in which event the Pledgors agree to deliver promptly to the Secured
Party further evidence of the grant of the proxy in any form requested by the
Secured Party; and

 

(d)                                 Sell or otherwise dispose of the Shares in
accordance with Section 11.

 

SECTION 11.                                                  SALE ON DEFAULT

 

The Pledgors acknowledge that the Shares are restricted, unregistered stock that
is difficult to value and for which no public market exists.  The Pledgors
acknowledge that the Shares are not listed for trading on any stock exchange. 
Without limiting rights and remedies otherwise available to the Pledgors, the
parties agree that compliance with the following steps shall satisfy
requirements of a commercially reasonable sale:

 

(a)                                  The sale may be either a public or a
private sale, at the Secured Party’s discretion, and it may be for all or any
portion of the Shares;

 

(b)                                 The Secured Party shall set a date for
public sale of the Shares, or a date after which a private sale may occur, which
date shall be not less than 30 days after the date the notice of the sale is
given to the Pledgors, and the Secured Party shall send written notification to
the Pledgors in advance regarding the date and the time of the public sale or
the date after which a private sale may occur;

 

(c)                                  Any public sale shall take place at a site
in Oregon selected by the Secured Party;

 

(d)                                 Immediately on request, the Pledgors shall
provide the Secured Party with information requested by the Secured Party for
compliance with state or federal securities laws; and

 

(e)                                  At any sale of any of the Shares, the
Secured Party may restrict the prospective bidders or purchasers to persons or
entities who, by certain representations made by them, would render registration
of the sale under state or federal securities laws unnecessary.

 

SECTION 12.                                                  ASSIGNMENT

 

The rights and obligations of the Pledgors and the Secured Party shall be
binding upon and benefit the successors, assigns, heirs, administrators and
transferees of the parties.

 

SECTION 13.                                                  WAIVER AND
AMENDMENT

 

Any provision of this Agreement may be amended, waived or modified only upon the
written agreement of the Pledgors and the Secured Party.

 

--------------------------------------------------------------------------------


 

SECTION 14.                                                  ATTORNEYS FEES

 

If any arbitration, suit, or action is instituted to interpret or enforce the
provisions of this Agreement, to rescind this Agreement, or otherwise with
respect to the subject matter of this Agreement, the party prevailing on an
issue will be entitled to recover with respect to such issue, in addition to
costs, reasonable attorney fees incurred in the preparation, prosecution, or
defense of such arbitration, suit, or action as determined by the arbitrator or
trial court, and if any appeal is taken from such decision, reasonable attorney
fees as determined on appeal.

 

SECTION 15.                                                  GOVERNING LAW

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Oregon, excluding that body of law relating to conflict of laws.

 

The parties enter into this Agreement as of the date first written above.

 

 

PLEDGORS:

SECURED PARTY:

 

 

 

 

Schmitt Industries, Inc.,

/s/ Trevor Nelson

 

an Oregon corporation

 

 

 

 

 

 

 

/s/ David Peachey

 

By:

     /s/ Wayne A. Case

 

 

 

 

Wayne A. Case, President

 

 

 

February 12, 2007

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

COMPANY SHAREHOLDERS

 

(List of Company’s stockholders omitted.  Registrant agrees to furnish
supplementally

a copy of this omitted Exhibit to the Commission upon request.)

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

To be completed by the Holder all Subscribers that are an Accredited Investor
under NI 45-106

 

The Holder is subject to the securities legislation of British Columbia and is
an “accredited investor”, as such term is defined in section 1.1 of National
Instrument 45-106, and the Holder falls within one or more of the following
categories (please check one or more, as applicable):

 

o

 

(a)

 

a Canadian financial institution, or a Schedule III bank;

 

 

 

 

 

o

 

(b)

 

the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act (Canada);

 

 

 

 

 

o

 

(c)

 

a subsidiary of any person referred to in paragraphs (a) or (b), if the person
owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary;

 

 

 

 

 

o

 

(d)

 

a person registered under the securities legislation of a jurisdiction of Canada
as an adviser or dealer, other than a person registered solely as a limited
market dealer under one or both of the Securities Act (Ontario) or the
Securities Act (Newfoundland and Labrador);

 

 

 

 

 

o

 

(e)

 

an individual registered or formerly registered under the securities legislation
of a jurisdiction of Canada as a representative of a person referred to in
paragraph(d);

 

 

 

 

 

o

 

(f)

 

the Government of Canada or a jurisdiction of Canada, or any crown corporation,
agency or wholly-owned entity of the Government of Canada or a jurisdiction of
Canada;

 

 

 

 

 

o

 

(g)

 

a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l’île de
Montréal or an intermunicipal management board in Québec;

 

 

 

 

 

o

 

(h)

 

any national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency of that government;

 

 

 

 

 

o

 

(i)

 

a pension fund that is regulated by either the Office of the Superintendent of
Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada;

 

 

 

 

 

o

 

(j)

 

an individual who, either alone or with a spouse, beneficially owns, directly or
indirectly, financial assets having an aggregate realizable value that before
taxes, but net of any related liabilities, exceeds $1,000,000;

 

 

 

 

 

o

 

(k)

 

an individual whose net income before taxes exceeded $200,000 in each of the 2
most recent calendar years or whose net income before taxes combined with that
of a spouse exceeded $300,000 in each of the 2 most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year;

 

 

 

 

 

o

 

(l)

 

an individual who, either alone or with a spouse, has net assets of at least
$5,000,000;

 

 

 

 

 

o

 

(m)

 

a person, other than an individual or investment fund, that has net assets of at
least $5,000,000 as shown on its most recently prepared financial statements;

 

 

 

 

 

o

 

(n)

 

an investment fund that distributes or has distributed its securities only to

 

 

 

 

 

 

 

 

 

(i)                                     a person that is or was an accredited
investor at the time of the distribution,

 

 

 

 

 

 

 

 

 

(ii)                                  a person that acquires or acquired
securities in the circumstances referred to in sections 2.10 [Minimum amount
investment], and 2.19 [Additional investment in investment funds]

 

--------------------------------------------------------------------------------


 

 

 

 

 

of NI 45-106; or

 

 

 

 

 

 

 

 

 

(iii)                               a person described in paragraph (i) or
(ii) that acquires or acquired securities under section 2.18 [Investment fund
reinvestment] of NI 45-106;

 

 

 

 

 

o

 

(o)

 

An investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt;

 

 

 

 

 

o

 

(p)

 

a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be;

 

 

 

 

 

o

 

(q)

 

a person acting on behalf of a fully managed account managed by that person, if
that person

 

 

 

 

 

 

 

 

 

(i)            is registered or authorized to carry on business as an adviser or
the equivalent under the securities legislation of a jurisdiction of Canada or a
foreign jurisdiction, and

 

 

 

 

 

 

 

 

 

(ii)           in Ontario, is purchasing a security that is not a security of an
investment fund;

 

 

 

 

 

o

 

(r)

 

a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded;

 

 

 

 

 

o

 

(s)

 

an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function;

 

 

 

 

 

o

 

(t)

 

a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors;

 

 

 

 

 

o

 

(u)

 

an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser; or

 

 

 

 

 

o

 

(v)

 

a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Québec, the regulator as

 

 

 

 

 

 

 

 

 

(i)            an accredited investor, or

 

 

 

 

 

 

 

 

 

(ii)           an exempt purchaser in Alberta or British Columbia after NI
45-106 comes into force.

 

For the purposes of this Exhibit D, the following definitions are included for
convenience:

 

“bank” means a bank named in Schedule I or II of the Bank Act (Canada);

 

“Canadian financial institution” means

 

(a)                                  an association governed by the Cooperative
Credit Associations Act (Canada) or a central cooperative credit society for
which an order has been made under section 473(1) of that Act, or

 

(b)                                 a bank, loan corporation, trust company,
trust corporation, insurance company, treasury branch, credit union, caisse
populaire, financial services cooperative, or league that, in each case, is
authorized by an enactment of Canada or a jurisdiction of Canada to carry on
business in Canada or a jurisdiction of Canada;

 

--------------------------------------------------------------------------------


 

“director” means (a) a member of the board of directors of a company or an
individual who performs similar functions for a company, and (b) with respect to
a person that is not a company, an individual who performs functions similar to
those of a director of a company;

 

“eligibility advisor” means

 

(a)                                  a person that is registered as an
investment dealer or in an equivalent category of registration under the
securities legislation of the jurisdiction of a purchaser and authorized to give
advice with respect to the type of security being distributed, and

 

(b)                                 in Saskatchewan or Manitoba, also means a
lawyer who is a practicing member in good standing with a law society of a
jurisdiction of Canada or a public accountant who is a member in good standing
of an institute or association of chartered accountants, certified general
accountants or certified management accountants in a jurisdiction of Canada
provided that the lawyer or public accountant must not

 

(i)                                     have a professional, business or
personal relationship with the issuer, or any of its directors, executive
officers, founders, or control persons, and

 

(ii)                                  have acted for or been retained personally
or otherwise as an employee, executive officer, director, associate or partner
of a person that has acted for or been retained by the issuer or any of its
directors, executive officers, founders or control persons within the previous
12 months;

 

“financial assets” means

 

(a)                                  cash,

 

(b)                                 securities, or

 

(c)                                  a contract of insurance, a deposit or an
evidence of a deposit that is not a security for the purposes of securities
legislation;

 

“foreign jurisdiction” means a country other than Canada or a political
subdivision of a country other than Canada;

 

“fully managed account” means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client’s express consent to a
transaction;

 

“investment fund” has the same meaning as in National Instrument 81-106 –
Investment Fund Continuous Disclosure;

 

“jurisdiction” means a province or territory of Canada except when used in the
term “foreign jurisdiction”;

 

“person” includes (a) an individual, (b) a corporation, (c) a partnership,
trust, fund and an association, syndicate, organization or other organized group
of persons, whether incorporated or not, and (d) an individual or other person
in that person’s capacity as a trustee, executor, administrator or personal or
other legal representative;

 

“regulator” means

 

(a)                                  the Executive Director, as defined under
section 1 of the Securities Act (British Columbia); and

 

(b)                                 such other person as is referred to in
Appendix D of National Instrument 14-101 – Definitions;

 

--------------------------------------------------------------------------------


 

“related liabilities” means

 

(a)                                  liabilities incurred or assumed for the
purpose of financing the acquisition or ownership of financial assets, or

 

(b)                                 liabilities that are secured by financial
assets;

 

“Schedule III bank” means an authorized foreign bank named in Schedule III of
the Bank Act (Canada);

 

“securities legislation” means

 

(a)                                  for British Columbia, the Securities Act
(British Columbia) and the regulations, rules and forms under such Act and the
blanket rulings and orders issued by the British Columbia Securities Commission;
and

 

(b)                                 for other Canadian jurisdictions, such other
statutes and instruments as are listed in Appendix B of National Instrument
14-101 – Definitions;

 

“securities regulatory authority” means

 

(a)                                  the British Columbia Securities Commission;
and

 

(b)                                 in respect of any local jurisdiction other
than British Columbia, means the securities commission or similar regulatory
authority listed in Appendix C of National Instrument 14-101 – Definitions;

 

“spouse” means, an individual who,

 

(a)                                  is married to another individual and is not
living separate and apart within the meaning of the Divorce Act (Canada), from
the other individual,

 

(b)                                 is living with another individual in a
marriage-like relationship, including a marriage-like relationship between
individuals of the same gender, or

 

(c)                                  in Alberta, is an individual referred to in
paragraph (a) or (b), or is an adult interdependent partner within the meaning
of the Audit Interdependent Relationships Act (Alberta);

 

“subsidiary” means an issuer that is controlled directly or indirectly by
another issuer and includes a subsidiary of that subsidiary;

 

“voting security” means a security of an issuer that:

 

(a)                                  is not a debt security; and

 

(b)                                 carries a voting right either under all
circumstances or under some circumstances that have occurred and are continuing.

 

An issuer is considered to be affiliated with another issuer if:

 

(a)                                  one of them is the subsidiary of the other;
or

 

(b)                                 each of them is controlled by the same
person.

 

--------------------------------------------------------------------------------


 

A person is considered to beneficially own securities that:

 

(a)                                  for the purposes of Saskatchewan, British
Columbia, Nova Scotia, Newfoundland and Labrador, Prince Edward Island,
Northwest Territories and Nunavut securities law, are beneficially owned by

 

(i)                                     an issuer controlled by that person; or

 

(ii)                                  an affiliate of that person or an
affiliate of an issuer controlled by that person;

 

(b)                                 for the purposes of Alberta securities law,
are beneficially owned by

 

(i)                                     a company controlled by that person or
an affiliate of that company;

 

(ii)                                  an affiliate of that person; or

 

(iii)                               through a trustee, legal representative,
agent or other intermediary of that person.

 

A person (first person) is considered to control another person (second person)
if:

 

(a)                                  the first person, directly or indirectly,
beneficially owns or exercises control or direction over securities of the
second person carrying votes which, if exercised, would entitle the first person
to elect a majority of the directors of the second person, unless that first
person holds the voting securities only to secure an obligation,

 

(b)                                 the second person is a partnership, other
than a limited partnership, and the first person holds more than 50% of the
interests of the partnership, or

 

(c)                                  the second person is a limited partnership
and the general partner of the limited partnership is the first person.

 

--------------------------------------------------------------------------------